Exhibit 10.8

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT between AptarGroup, Inc., a Delaware corporation (the
“Company”), and Xiangwei Gong (the “Executive”) is entered into as of May   30,
2018.  In consideration of the covenants contained herein, the parties agree as
follows:

1.



Employment.  The Company shall employ the Executive, and the Executive agrees to
be employed by the Company, upon the terms and subject to the conditions set
forth herein for the period beginning on October 15, 2018 (the “Effective Date”)
and ending on December 31, 2020, unless earlier terminated pursuant to Section 4
hereof; provided, however, that such term shall automatically be extended as of
each January 1st commencing January 1, 2019, for one additional year unless
either the Company or the Executive shall have terminated this automatic
extension provision by written notice to the other party at least 30 days prior
to the automatic extension date; and provided further that in no event shall
such term extend beyond December 31, 2034.  The term of employment in effect
from time to time hereunder is hereinafter called the “Employment Period.” 

2.



Position and Duties.  During the Employment Period, the Executive shall serve as
the President, Asia, or in such other executive position as determined by the
Chief Executive Officer of the Company (the “Company CEO”) and shall have the
normal duties, responsibilities and authority of an executive serving in such
position, subject to the direction of the Company CEO.  The Executive shall have
the title of President, Asia or such other title denoting an executive office as
determined by the Company CEO and shall report to the Company CEO or such other
executive officer of the Company as determined by the Company CEO. During the
Employment Period, the Executive shall devote her best efforts and her full
business time to the business and affairs of the Company and its subsidiaries.

3.



Compensation and Benefits.  The Executive shall be entitled to the following
compensation and benefits under this Agreement, with all dollar amounts provided
herein expressed in U.S. dollars.

(a)



The Company shall pay the Executive a salary during the Employment Period, in
monthly installments, initially at the rate of $450,000 per annum.  The
Management Development and Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”) may, in its sole discretion increase
(but not decrease) such salary from time to time.








(b)



During the Employment Period, Executive shall be eligible to participate in the
annual cash bonus program maintained for senior executive officers of the
Company (the “Annual Incentive Program”), with an Annual Incentive Program
target opportunity determined by the Compensation Committee for each year of
participation.  The actual amount of the annual bonus earned by and payable to
Executive for any year or portion of a year, as applicable, shall be determined
upon the satisfaction of goals and objectives established by the Compensation
Committee, and shall be subject to such other terms and conditions of the Annual
Incentive Program as in effect from time to time (including, without limitation,
any prorated payouts for any partial years of service).  For calendar years 2018
and 2019, the Executive’s target annual bonus opportunity shall equal 75% of
Executive’s base salary; provided, however, any bonus paid with respect to
calendar year 2018 shall be prorated for the number of days the Executive was
employed by the Company during 2018.  Each cash bonus paid under the Annual
Incentive Program shall be paid to Executive no later than March 15th of the
calendar year following the calendar year in which the bonus is earned.

(c)



During the Employment Period, Executive shall be eligible to participate in the
long-term incentive program maintained for senior executive officers of the
Company (the “LTI Program”), with a LTI Program target opportunity determined by
the Compensation Committee for each year of participation.  For calendar year
2019, the Executive’s LTI Program target opportunity shall equal 175% of the
Executive’s base salary.  The LTI Program awards granted to Executive shall be
delivered through vehicles and designs that are generally consistent with those
awarded to the Company’s other senior executive officers in each year.

(d)



The Company shall reimburse the Executive for all reasonable expenses incurred
by her in the course of performing her duties under this Agreement which are
consistent with the Company’s policies in effect from time to time.

(e)



During the Employment Period, the Executive shall be entitled to participate in
the Company’s executive benefit programs on the same basis as other executives
of the Company having the same level of responsibility, which programs consist
of those benefits (including insurance, vacation, company car or car allowance
and/or other benefits) for which substantially all of the executives of the
Company are from time to time generally eligible, as determined from time to
time by the Board of Directors of the Company (the “Board”) or the Compensation
Committee.



2

 




(f)



In addition to participation in the Company’s executive benefit programs
pursuant to Section 3(d), the Executive shall be entitled during the Employment
Period to:

(i)



supplemental term life insurance coverage in an amount equal to the Executive’s
annual salary, but only if and so long as such additional coverage is available
at standard rates from the insurer providing term life insurance coverage under
the executive benefit programs or a comparable insurer acceptable to the
Company; provided, that if such supplemental life insurance coverage is not
available and if the Employment Period ends on account of the Executive’s death,
the Company shall pay to the Executive’s estate (or such person or persons as
the Executive may designate in a written instrument signed by her and delivered
to the Company prior to her death) a lump sum amount equal to the excess of (A)
the amount of the Executive’s annual salary then in effect over (B) the amount
of term life insurance coverage provided to the Executive by the Company; and

(ii)



supplementary long-term disability coverage in an amount which will increase
maximum covered annual compensation to 66 2/3% of the Executive’s annual salary;
but only if and so long as supplementary coverage is available at standard rates
from the insurer providing long-term disability coverage under the executive
benefit program or a comparable insurer acceptable to the Company.

(g)



In consideration of the commencement of Executive’s employment hereunder and to
compensate Executive for compensation forfeited at her prior employer, Executive
shall receive: 

(i)



a sign-on cash bonus of $200,000 (the “Sign-On Bonus”), paid to Executive within
30 calendar days following the Effective Date.  Notwithstanding anything herein
to the contrary, if the Company terminates Executive’s employment for Cause (as
defined herein) or Executive resigns from the Company without Good Reason (as
defined herein), in each case, prior to the one-year anniversary of the
Effective Date, Executive shall repay to the Company the Sign-On Bonus within
ten (10) days of Executive’s termination of employment; provided, further, to
the extent permitted by applicable law and in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), if Executive is
required to repay the Sign-On Bonus, then the Company shall be entitled to
offset the required repayment amount against any compensation or other amounts
due from the Company to Executive; and



3

 




(ii)



a time-based restricted stock unit award granted within 30 days following the
Effective Date with a grant date fair value equal to $1,000,000 (the “Sign-On
RSU Award”), with the number of shares of Company common stock subject to the
Sign-On RSU Award determined by dividing the grant date fair value by the
average stock price of the Company’s common stock during the 30 calendar-day
period prior to the grant date.  The Sign-On RSU Award shall (i) vest in three
equal installments on each of the first three anniversaries of the Effective
Date, subject to the Executive’s continued employment through the applicable
vesting date, (ii) be issued under the Company’s 2018 Equity Incentive Plan (the
“2018 Plan”) and (iii) be subject to the Company’s standard form of time-based
restricted stock unit agreement, to the extent applicable.

(h)



While Executive is on Company assignment in China (the “Host Country”),
Executive shall be eligible for expatriate benefits as set forth below.  If the
benefits provided under this Section 3(h) are considered taxable income, they
shall not be taken into account as “compensation” for purposes of other Company
benefit plans. 

(i)



The Company shall provide Executive with an automobile and driver for
Executive’s use in the Host Country, with insurance, maintenance, reasonable
fuel, taxes, and registration costs for this vehicle borne by the Company.

(ii)



The Company shall pay the cost of private schooling for primary or secondary
(i.e., high school) international schools located in the Host Country that are
mutually agreed to between the Executive and the Company for the Executive’s
dependents. If Executive arranges for private schooling in excess of the amount
reimbursable by the Company, the difference in cost shall be the Executive’s
responsibility.

(iii)



The Executive and her dependents shall be eligible to participate in the
Company’s international health insurance plan, subject to the terms and
conditions of such plan.

(iv)



The Company shall pay two (2) time during each calendar year the round trip
airfare for Executive and Executive’s immediate family to visit the United
States or, depending on the immediately family member’s location, the Host
Country.



4

 




(v)



The Company shall provide and pay for the rental of an apartment or home in an
area within a reasonable commuting distance to the Company’s Shanghai office and
for an amount comparable to Executive’s current housing in Shanghai and as
mutually agreed to between the Executive and the Company. If Executive elects
housing that results in a cost in excess of this allowance, Executive shall pay
the difference. In addition, in the event Executive is required to relocate
because of the location of the Company’s offices in the Host Country, the
Company agrees to pay reasonable moving expenses with respect to such
relocation.

(vi)



During Executive’s assignment in the Host Country, Executive shall continue to
be responsible for the payment of U.S. Federal and state income taxes as if
Executive had remained in the United States in the Executive’s home
state.  Executive shall also be responsible for Host Country taxes on the income
Executive earns while performing services in the Host Country.  Executive shall
be entitled to tax equalization to minimize the effect of this dual taxation and
to leave Executive in a net after-tax position equivalent to what Executive
would experience if the Executive was subject to only U.S. Federal and state
income taxes during this period.  At the end of the tax year, a tax
reconciliation shall be performed by the Company’s tax advisor and the Company’s
tax advisor shall assist in the filing of Executive’s U.S. Federal, state and
Host country income tax returns, the cost of which shall be borne by the
Company.

(vii)



In the event Executive is terminated by the Company without Cause, terminated by
Executive for Good Reason or dies while employed by the Company in the Host
Country, the Company shall reimburse Executive (or Executive’s beneficiaries)
for the repatriation to the United States of Executive and Executive’s immediate
family members sharing the same household with Executive. 

4.



Termination of Employment.   The Employment Period shall end upon the first to
occur of: (i) the expiration of the term of this Agreement pursuant to Section 1
hereof; (ii) termination of the Executive’s employment by the Company on account
of the Executive’s having become unable (as determined by the Board in good
faith) to regularly perform her duties hereunder by reason of illness or
incapacity for a period of more than six consecutive months (“Termination for
Disability”); (iii) termination of the Executive’s employment by the Company for
Cause (“Termination for Cause”); (iv) termination of the executive’s employment
by the Company other than a Termination for Disability or a Termination for
Cause (“Termination Without Cause”); (v) the Executive’s death; or
(vi) termination of the Executive’s employment by the Executive for any reason
following written notice to the Company at least 90 days prior to the date of
such termination (“Termination by the Executive”).  All references in this
Agreement to the Executive’s termination of employment and to the end of the
Employment Period shall mean a “separation from service” within the meaning of
Section 409A of the Code.



5

 




(a)



For purposes of this Agreement, “Cause” shall mean (i) the commission of a
felony involving moral turpitude, (ii) the commission of a fraud, (iii) the
commission of any material act involving dishonesty with respect to the Company
or any of its subsidiaries or affiliates, (iv) gross negligence or willful
misconduct with respect to the Company or any of its subsidiaries or affiliates,
(v) breach of any provision of Section 5 or Section 6 hereof or (vi) any other
breach of this Agreement which is material and which is not cured within 30 days
following written notice thereof to the Executive by the Company.

(b)



If the Employment Period ends for any reason set forth in Section 4(a), except
as otherwise provided in this Section 4, the Executive shall cease to have any
rights to salary, bonus (if any) or benefits hereunder, other than (i) any
unpaid salary accrued through the date of such termination, (ii) any bonus
payable based on actual performance, but only if such termination occurs during
the third or fourth quarter of the Company’s fiscal year, such bonus to be
prorated and paid in accordance with Company policy (with such prorated bonus
paid no later than the March 15th immediately following the end of the fiscal
year in which such prorated bonus was earned), (iii) any unpaid expenses which
shall have been incurred as of the date of such termination and (iv) to the
extent provided in any benefit plan in which the Executive has participated, any
plan benefits which by their terms extend beyond termination of the Executive’s
employment.  Notwithstanding the foregoing, if the Employment Period ends on
account of a Termination for Cause, the Executive shall not be entitled to any
unpaid bonus accrued through the date of such termination.

(c)



If the Employment Period ends on account of Termination for Disability, in
addition to the amounts described in Section 4(c) hereof, the Executive shall
receive the disability benefits to which she is entitled under any disability
benefit plan in which the Executive has participated as an employee of the
Company.

(d)



If the Employment Period ends on account of the Executive’s death, the Company
shall pay to the Executive’s estate (or such person or persons as the Executive
may designate in a written instrument signed by her and delivered to the Company
prior to her death), in addition to the amount payable pursuant to Section
3(f)(i), amounts equal to one-half of the amounts the Executive would have
received as salary (based on the Executive’s salary then in effect) had the
Employment Period remained in effect until the second anniversary of the date of
the Executive’s death, at the times such amounts would have been paid.



6

 




(e)



If the Employment Period ends on account of Termination without Cause, in
addition to the amounts described in Section 4(c) hereof, the Company shall,
subject to Section 4(k) hereof, pay to the Executive amounts equal to the
amounts the Executive would have received as salary (based on the Executive’s
salary then in effect) had the Employment Period remained in effect until the
date on which (without any extension thereof, or, if previously extended,
without any further extension thereof) it was then scheduled to end, at the
times such amounts would have been paid, less any payments to which the
Executive shall be entitled during such salary continuation period under any
disability benefit plan in which the Executive has participated as an employee
of the Company; provided, however, that in the event of the Executive’s death
during the salary continuation period, the Company shall pay to the Executive’s
estate (or such person or persons as the Executive may designate in a written
instrument signed by her and delivered to the Company prior to her death)
amounts during the remainder of the salary continuation period equal to one-half
of the amounts which would have been paid to the Executive but for her
death.  It is expressly understood that the Company’s payment obligations under
this Section 4(f) shall cease in the event the Executive shall breach any
provision of Section 5 or Section 6 hereof.

(f)



Notwithstanding the foregoing provisions of this Section 4, in the event of a
Change in Control (as defined in Appendix A hereto), the employment of the
Executive hereunder shall not be terminated by the Company or any successor to
the Company within two years following such Change in Control unless the
Executive receives written notice of such termination from the Company or such
successor at least 30 days prior to the date of such termination.  In addition,
the Executive agrees that she shall not terminate her employment hereunder,
other than for Good Reason, within one year following a Change in Control unless
the Company or any successor to the Company receives written notice of such
termination from the Executive at least six months prior to the date of such
termination. In the event of a termination of employment by the Company or its
successor other than a Termination for Cause, a Termination for Disability or
due to the Executive’s death (in which case the provisions of Section 4(c), 4(d)
or 4(e), as the case may be, shall apply), within two years following a Change
in Control, or in the event that the Executive terminates her employment
hereunder for Good Reason (as defined in Section 4(h) hereof) within two years
following a Change in Control:

(i)



the Company shall, subject to Section 4(k) hereof, pay to the Executive within
30 days following the date of termination, in addition to the amounts and
benefits described in Sections 4(c)(i), (iii) and (iv) hereof:



7

 




(ii)



a cash amount equal to the sum of (i) the Executive’s annual bonus in an amount
at least equal to the average of the annual bonuses paid or payable, including
by reason of any deferral, to the Executive by the Company and its affiliated
companies in respect of the three fiscal years of the Company immediately
preceding the fiscal year in which the Change in Control occurs, multiplied by a
fraction, the numerator of which is the number of days in the fiscal year in
which the Change in Control occurs through the date of termination and the
denominator of which is 365 or 366, as applicable, and (ii) any accrued vacation
pay to the extent not theretofore paid; plus

(iii)



a lump-sum cash amount  in an amount equal to (i) two and one-half (2½) times
the Executive’s highest annual base salary from the Company and its affiliated
companies in effect during the 12-month period prior to the date of termination,
plus (ii) two and one-half (2½) times the average of the annual bonuses paid or
payable, including by reason of any deferral, to the Executive by the Company
and its affiliated companies in respect of the three fiscal years of the Company
immediately preceding the fiscal year in which the Change in Control occurs;
provided, however, that any amount paid pursuant to this Section 4(g)(i)(B)
shall be paid in lieu of any other amount of severance relating to salary or
bonus continuation to be received by the Executive upon termination of
employment of the Executive under Section 4(f) of this Agreement or under any
severance plan, policy or arrangement of the Company;

(iv)



for a period of two and one-half (2½) years commencing on the date of
termination, the Company shall continue to keep in full force and effect all
policies of medical, disability and life insurance with respect to the Executive
and her dependents with the same level of coverage, upon the same terms and
otherwise to the same extent as such policies shall have been in effect
immediately prior to the date of termination or, if more favorable to the
Executive, as provided generally with respect to other peer executives of the
Company, and the Company and the Executive shall share the costs of the
continuation of such insurance coverage in the same proportion as such costs
were shared immediately prior to the date of termination, with the Company-paid
portion of the insurance premiums to be paid directly to Executive on a monthly
basis; and

(v)



the Company shall pay to the Executive any compensation previously deferred by
the Executive (together with any interest and earnings thereon) in accordance
with the terms of the plans pursuant to which such compensation was deferred.



8

 




(g)



For purposes of this Agreement “Good Reason” shall mean (x) a reduction by the
Company in the Executive’s rate of annual salary in effect immediately prior to
the Change in Control, (y) a material reduction in any benefit afforded to the
Executive pursuant to any benefit plan of the Company in effect immediately
prior to the Change in Control, unless all comparable executives of the Company
suffer a substantially similar reduction or (z) the relocation of the
Executive’s office to a location more than 60 miles from her current
office.   Notwithstanding the foregoing or any other provision in this Agreement
to the contrary, any assertion by Executive of a Good Reason termination shall
not be effective unless all of the following conditions are satisfied:  (i)  the
conditions described in the preceding sentence giving rise to Executive’s
termination of employment must have arisen without Executive’s written consent;
(ii)     Executive must provide written notice to the Company of such condition
and Executive’s intent to terminate employment within 90 days after the initial
existence of the condition; and (iii) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Company.

 

(h)



Notwithstanding anything in this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company or its
affiliated companies to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any adjustment required under
this Section 4(i) (in the aggregate, the “Total Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), and if it
is determined that (A) the amount remaining, after the Total Payments are
reduced by an amount equal to all applicable federal and state taxes (computed
at the highest applicable marginal rate), including the Excise Tax, is less than
(B) the amount remaining, after taking into account all applicable federal and
state taxes (computed at the highest applicable marginal rate), after payment or
distribution to or for the benefit of the Executive of the maximum amount that
may be paid or distributed to or for the benefit of the Executive without
resulting in the imposition of the Excise Tax, then the Total Payments shall be
reduced so that the Total Payments are one dollar ($1) less than such maximum
amount.   In the event that the Total Payments shall be reduced pursuant to this
Section 4(i), then such reduced payment shall be determined by reducing the
Total Payments otherwise payable to the Executive in the following order:  (i)
by reducing the payments due under Section 4(g)(i); (ii) by reducing any cash
payments not subject to Section 409A of the Code;  (iii) by eliminating the
acceleration of vesting of any stock options (and if there is more than one
option award so outstanding, then the acceleration of the vesting of the stock
option with the highest exercise price shall be reduced first and so on); and
(iv) by reducing the payments of any restricted stock, restricted stock units,
performance awards or similar equity-based awards that have been awarded to the
Executive by the Company (and if there be more than one such award held by the
Executive, by reducing the awards in the reverse order of the date of their
award, with the oldest award reduced first and the most-recently awarded reduced
last). 



9

 




(i)



If the Employment Period ends solely on account of the expiration of the term of
this Agreement pursuant to Section 1 hereof and not for any other reason set
forth in this Section 4, the Executive shall, subject to Section 4(k) hereof, be
entitled to receive the amounts the Executive would have received as salary
(based on the Executive’s salary then in effect) at the times such amounts would
otherwise have been paid, and the medical and life insurance benefits the
Executive and her dependents otherwise would have received, had the Employment
Period remained in effect for one year following the date of such
termination.  It is expressly understood that the Company’s payment obligations
under this Section 4(j) shall cease in the event the Executive shall breach any
provision of Section 5 or Section 6 hereof. 

(j)



Notwithstanding any other provision of this Agreement, if on the date that the
Employment Period ends, (i) the Company is a publicly traded corporation and
(ii) the Company determines that the Executive is a “specified employee,” as
defined in Section 409A of the Code, then to the extent that any amount payable
under this Agreement (A) is payable as a result of the Executive’s separation
from service, (B) constitutes the payment of nonqualified deferred compensation
within the meaning of Section 409A of the Code and (C) under the terms of this
Agreement would be payable prior to the six-month anniversary of the date on
which the Employment Period ends, such payment shall be delayed until the
earlier of (1) the six-month anniversary of the date on which the Employment
Period ends and (2) the death of the Executive. Further, to the extent any
payments made or contemplated hereunder constitute nonqualified deferred
compensation within the meaning of Section 409A, then each such payment which is
conditioned upon Executive’s execution of a release and which is to be paid or
provided during a designated period that begins in one taxable year and ends in
a second taxable year, shall be paid or provided in the later of the two taxable
years.  Notwithstanding the requirement of Section 4(g)(i) hereof that payments
to the Executive thereunder be made in a lump sum, if a Change in Control within
the meaning of this Agreement does not constitute a “change in control event”
within the meaning of Section 409A of the Code, the amounts payable pursuant to
Section 4(g)(i) hereof shall be paid to the Executive, but with respect to the
timing thereof, such payments shall be made in the installments, and during the
period, described in Section 4(f) hereof. Each amount payable under this
Agreement as a result of the separation of the Executive’s service shall
constitute a “separately identified amount” within the meaning of Treasury
Regulation §1.409A-2(b)(2). This Agreement shall be interpreted and construed in
a manner that avoids the imposition of taxes and other penalties under
Section 409A of the Code (“409A Penalties”). In the event the terms of this
Agreement would subject the Executive to 409A Penalties, the Company and the
Executive shall cooperate diligently to amend the terms of this Agreement to
avoid such 409A Penalties, to the extent possible. Any reimbursement (including
any advancement) payable to the Executive pursuant to this Agreement shall be
conditioned on the submission by the Executive of all expense reports reasonably
required by the Company under any applicable expense reimbursement policy, and
shall be paid to the Executive within 30 days following receipt of such

10

 




expense reports (or invoices), but in no event later than the last day of the
calendar year following the calendar year in which the Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year.  The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.  Any tax equalization payments under Section 3 of this
Agreement shall also be subject to the requirements of U.S. Treasury Regulation
§1.409A-3(i)(1)(v).  Notwithstanding the foregoing, under no circumstances shall
the Company be responsible for any taxes, penalties, interest or other losses or
expenses incurred by the Executive due to any failure to comply with
Section 409A of the Code.

(k)



  Executive’s execution and non-revocation of a complete and general release of
any and all of her potential claims (other than for benefits and payments
described in this Agreement or any other vested benefits with the Company and/or
its affiliates) against the Company, any of its affiliated companies, and their
respective successors and any officers, employees, agents, directors, attorneys,
insurers, underwriters, and assigns of the Company or its affiliates and/or
successors, is an express condition of Executive’s right to receive termination
payments and benefits under this Agreement.  Executive shall be required to
execute within 45 days after Executive’s termination of employment a customary
general waiver and release agreement which documents the release required under
this Section 4(l).



11

 




5.



Confidential Information.  The Executive acknowledges that the information,
observations and data obtained by her while employed by the Company pursuant to
this Agreement, as well as those obtained by her while employed by the Company
or any of its subsidiaries or affiliates or any predecessor thereof prior to the
date of this Agreement, concerning the business or affairs of the Company or any
of its subsidiaries or affiliates or any predecessor thereof (“Confidential
Information”) are the property of the Company or such subsidiary or
affiliate.  Therefore, the Executive agrees that she shall not disclose to any
unauthorized person or use for her own account any Confidential Information
without the prior written consent of the Company CEO unless and except to the
extent that such Confidential Information becomes generally known to and
available for use by the public other than as a result of the Executive’s acts
or omissions to act.  The Executive shall deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the business of the Company or any of its
subsidiaries or affiliates which she may then possess or have under her
control.   The Executive understands that nothing contained in this Agreement
limits Executive’s ability to report possible violations of law or regulation
to, or file a charge or complaint with, the Securities and Exchange Commission,
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Department of Justice,
the Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). The Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. Nothing in this Agreement shall limit Executive’s ability under
applicable U.S. Federal law to (i) disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law or
(ii) disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.

6.



Noncompetition; Nonsolicitation.   The Executive acknowledges that in the course
of her employment with the Company pursuant to this Agreement she will become
familiar with trade secrets and customer lists of and other confidential
information concerning the Company and its subsidiaries and affiliates and
predecessors thereof and that her services will be of special, unique and
extraordinary value to the Company.



12

 




(a)



The Executive agrees that during the Employment Period and for one year
thereafter in the case of either Termination for Good Reason following a Change
in Control or Termination without Cause, or for two years thereafter in the case
of termination of employment for any other reason, the (“Noncompetition Period”)
she shall not in any manner, directly or indirectly, through any person, firm or
corporation, alone or as a member of a partnership or as an officer, director,
stockholder, investor or employee of or in any other corporation or enterprise
or otherwise, engage or be engaged, or assist any other person, firm corporation
or enterprise in engaging or being engaged, in any business then actively being
conducted by the Company in any geographic area in which the Company is
conducting such business (whether through manufacturing or production, calling
on customers or prospective customers, or otherwise).  Notwithstanding the
foregoing, subsequent to the Employment Period the Executive may engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged, in any business activity which is not competitive with a
business activity being conducted by the Company at the time subsequent to the
Employment Period that the Executive first engages or assists in such business
activity.  

(b)



The Executive further agrees that during the Noncompetition Period she shall not
in any manner, directly or indirectly (i) induce or attempt to induce any
employee of the Company or of any of its subsidiaries or affiliates to terminate
or abandon his employment, or any customer of the Company or any of its
subsidiaries or affiliates to terminate or abandon its relationship, for any
purpose whatsoever, or (ii) in connection with any business to which Section
6(b) applies, call on, service, solicit or otherwise do business with any then
current or prospective customer of the Company or of any of its subsidiaries or
affiliates.

(c)



Nothing in this Section 6 shall prohibit the Executive from being (i) a
stockholder in a mutual fund or a diversified investment company or (ii) a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation.

(d)



If, at the time of enforcement of this Section 6, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.



13

 




7.



Enforcement.  Because the services of the Executive are unique and the Executive
has access to confidential information of the Company, the parties hereto agree
that the Company would be damaged irreparably in the event any provision of
Section 5 or Section 6 hereof were not performed in accordance with its terms or
were otherwise breached and that money damages would be an inadequate remedy for
any such nonperformance or breach. Therefore, the Company or its successors or
assigns shall be entitled, in addition to other rights and remedies existing in
their favor, to an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security).

8.



Survival.  Sections 5, 6, 7 and 16 hereof shall survive and continue in full
force and effect in accordance with their respective terms, notwithstanding any
termination of the Employment Period.

9.



Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or sent by certified mail, return receipt
requested, postage prepaid, addressed (a) if to the Executive, to her last known
address shown on the payroll records of the Company, and if to the Company, to
AptarGroup, Inc., 265 Exchange Drive, Suite 100, Crystal Lake, Illinois 60014,
attention: Chief Executive Officer or (b) to such other address as either party
shall have furnished to the other in accordance with this Section 9.

10.



Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

11.



Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.   This Agreement shall also apply to Executive’s
services rendered in China or for China subsidiaries and shall prevail over any
inconsistent/conflicting provisions under any local Chinese labor contract if
signed by the Executive with any China subsidiary.  The Executive shall refrain
from taking any actions or seeking any remedies under Chinese laws or local
Chinese labor contract, which shall be deemed as a material breach of this
Agreement.

12.



Successors and Assigns.  This Agreement shall inure to the benefit of and be
enforceable by the Executive and her heirs, executors and personal
representatives, and the Company and its successors and assigns. Any successor
or assignee of the Company shall assume the liabilities of the Company
hereunder.



14

 




13.



Governing Law.  This Agreement shall be governed by the internal laws (as
opposed to the conflicts of law provisions) of the State of Illinois.

14.



Amendment and Waiver.  The provisions of this Agreement may be amended or waived
only with the prior written consent of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

15.Withholding.  All payments and benefits under this Agreement are subject to
withholding of all applicable taxes.

16.Compensation Subject to Recoupment.  Notwithstanding any provisions in this
Agreement or any other agreement or arrangement to the contrary, any
incentive-based compensation, equity-based compensation or compensation
otherwise subject to clawback under applicable law, in each case, paid or
payable pursuant to the terms of this Agreement or any other agreement or
arrangement with the Company, shall be subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

17.No Conflict. Executive represents and warrants that Executive is not bound by
any employment contract, restrictive covenant, or other restriction preventing
Executive from carrying out Executive’s responsibilities for the Company, or
which is in any way inconsistent with the terms of this Agreement. Executive
further represents and warrants that Executive shall not disclose to the Company
or induce the Company to use any confidential or proprietary information or
material belonging to any previous employer or others.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

[signatures follow]





15

 




 

 

 

 

 

 

 

 

 

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

By:

 

/s/ Stephan B. Tanda_________

 

 

   

 

 

 

Name:

 

Stephan B. Tanda

 

 

   

 

 

 

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

/s/ Xiangwei Gong

 

 

 

   

 

 

 

 

 

Xiangwei Gong 

 

 

 



16

 




Appendix A to
Employment Agreement

DEFINITION OF CHANGE IN CONTROL

“Change in Control” means:

(1)the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than 50% of either (i) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i),
(ii) and (iii) of subsection (3) of this Appendix A shall be satisfied; and
provided further that, for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of more than 50% of the Outstanding Company Common Stock or
more than 50% of the Outstanding Company Voting Securities by reason of an
acquisition by the Company and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Company Common Stock or any additional Outstanding Company Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

(2)individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed to have been a
member of the Incumbent Board; and provided further, that no individual who was
initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;  



A-1

 




(3)consummation of a reorganization, merger or consolidation unless, in any such
case, immediately after such reorganization, merger or consolidation, (i) 50% or
more of the then outstanding shares of common stock of the corporation resulting
from such reorganization, merger or consolidation and 50% or more of the
combined voting power of the then outstanding securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals or
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such reorganization, merger or consolidation and in substantially the
same proportions relative to each other as their ownership, immediately prior to
such reorganization, merger or consolidation, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger or consolidation (or any corporation controlled by the
Company) and any Person which beneficially owned, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, more than 50%
of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock of such corporation or
more than 50% of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation; or

(4)consummation of (i) a plan of complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

A-2

 

